Citation Nr: 0811622	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-04 270	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for PTSD and found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right knee disability.

In January 2008, the Board remanded this case for further 
evidentiary development.  Thereafter, the Board was advised 
by the RO that the veteran had been deceased since July 7, 
2007.  As the veteran died prior to the issuance of the 
remand, that action is vacated.  38 C.F.R. § 20.904.


FINDING OF FACT

In 2008, the Board was notified by the VA RO in North Little 
Rock, Arkansas that the veteran died in July 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2008, the Board remanded this case for further 
evidentiary development.  Thereafter, the Board was advised 
by the RO that the veteran had been deceased since July 7, 
2007, according to information from the Social Security 
Administration. 

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


